Pennington, J.
— The first, fifth, sixth, seventh, and eighth errors assigned, are not supported by the [*] record. The second and fourth, state no cause of reversal, even if true. The third, complains of insufficiency in the state of demand, which consists of a single charge, of a balance on *658settlement of account, on or about the 29th December, 1810, $$30 04, 'which is fully sufficient. I am of opinion, that judgment be affirmed.
Munyan, Attorney for plaintiff.
The other Judges concurred.
Judgment affirmed.